

117 HR 4874 IH: Fly Vets Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4874IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Cawthorn (for himself, Mr. Nehls, Mr. Moore of Alabama, and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make certain improvements to the use of educational assistance provided by the Department of Veterans Affairs for flight training programs.1.Short titleThis Act may be cited as the Fly Vets Act. 2.Improvements to assistance provided for certain flight training and other programs of education(a)Use of entitlement for private pilot’s licensesSection 3034(d) of title 38, United States Code, is amended—(1)in paragraph (1) by striking the semicolon and inserting the following: and is required for the course of education being pursued (including with respect to a dual major, concentration, or other element a degree); and;(2)by striking paragraph (2); and(3)by redesignating paragraph (3) as paragraph (2).(b)Accelerated payments for flight trainingSection 3313 of such title is amended by adding at the end the following new subsection:(m)Accelerated payments for certain flight training(1)PaymentsAn individual enrolled in a program of education pursued at an institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree) may elect to receive accelerated payments of amounts for tuition and fees determined under subsection (c). The amount of each accelerated payment shall be an amount equal to twice the amount for tuition and fee so determined under such subsection, but the total amount of such payments may not exceed the total amount of tuition and fees for the program of education. The amount of monthly stipends shall be determined in accordance with such subsection (c) and may not be accelerated under this paragraph.(2)Educational counselingAn individual may make an election under paragraph (1) only if the individual receives educational counseling under section 3697A(a) of this title.(3)Charge against entitlementThe number of months of entitlement charged an individual for accelerated payments made pursuant to paragraph (1) shall be determined at the rate of two months for each month in which such an accelerated payment is made..(c)Flight training at public institutionsSubsection (c)(1)(A) of such section 3313 is amended—(1)in clause (i)—(A)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;(B)by striking In the case of a program of education pursued at a public institution of higher learning and inserting (I) Subject to subclause (II), in the case of a program of education pursued at a public institution of higher learning not described in clause (ii)(II)(bb); and(C)by adding at the end the following new subclause:(II)In determining the actual net cost for in-State tuition and fees pursuant to subclause (I), the Secretary may not pay for tuition and fees relating to flight training.; and(2)in clause (ii)—(A)in subclause (I), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively;(B)in subclause (II), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively;(C)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;(D)by striking In the case of a program of education pursued at a non-public or foreign institution of higher learning and inserting (I) In the case of a program of education described in subclause (II); and(E)by adding at the end the following new subclause:(II)A program of education described in this subclause is any of the following:(aa)A program of education pursued at a non-public or foreign institution of higher learning.(bb)A program of education pursued at a public institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree)..(d)Certain programs of education carried out under contractSection 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsection (c)(2)(E), is amended by adding at the end the following new item:(cc)A program of education pursued at a public institution of higher learning in which the public institution of higher learning enters into a contract or agreement with an entity (other than another public institution of higher learning) to provide such program of education or a portion of such program of education..(e)Application(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date of the enactment of this Act.(2)Special rule for current studentsIn the case of an individual who, as of the date of the enactment of this Act, is using educational assistance under chapter 33 of title 38, United States Code, to pursue a course of education that includes a program of education described in item (bb) or (cc) of section 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsections (c) and (d), respectively, the amendment made by such subsection shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date that is two years after the date of the enactment of this Act.